Exhibit 10.5

Form of 2007 Stock Option Agreement

NCR 2006 Stock Incentive Plan

(Non-Statutory Stock Option)

You have been granted an option (the “Option”) under the 2006 Stock Incentive
Plan (the “Plan”) of NCR Corporation (“NCR”) to purchase from NCR a number of
shares of common stock of NCR (“Shares”) at the price per Share as described on
the stock option information page on the website of NCR’s third party Plan
administrator, subject to the terms and conditions of this 2007 Stock Option
Agreement (this “Agreement”) and the Plan.

1. Your right to exercise this Option will expire on the tenth
(10th) anniversary (the “Expiration Date”) of the date of grant of this Option
(the “Grant Date”), unless sooner terminated due to the termination of your
employment as described below. If the Expiration Date falls on a Saturday,
Sunday or holiday, it will be deemed to occur on the next following business
day.

2. This Option will vest, and the vested shares (“Option Shares”) may be
exercised, in equal annual installments (subject to mathematical rounding
performed by NCR’s third party Plan administrator) over the four year period
commencing on the Grant Date, such that all of the shares represented by this
Option shall be vested on the fourth anniversary of the Grant Date. This vesting
schedule is contingent upon your continuous employment with NCR or any of its
affiliate companies (collectively referred to in this Agreement as “NCR”) as of
and until each of the vesting dates. In the event your employment with NCR
terminates prior to the fourth (4th) anniversary of the Grant Date, except as
otherwise provided below, this Option will terminate with respect to the then
unvested portions.

3. This Option will vest in full if you (a) die while actively employed by NCR,
or (b) cease to be actively employed by NCR as a result of a disability for
which you qualify for benefits from the NCR Long-Term Disability Plan or another
long-term disability plan sponsored by NCR (“Disability”). In such cases, if
you, on the date of death or Disability, have not yet attained the age of 55,
this Option may be exercised until the later of the one (1) year anniversary of
the date of death or Disability or the Expiration Date. If death or Disability
occurs on or after your attainment of age 55, this Option may be exercised until
the later of the third (3rd) anniversary of the date of death or Disability or
the Expiration Date.

4. If you voluntarily terminate employment with NCR due to Retirement (as
defined in this Section 4), the unvested portion of this Option will terminate
and be forfeited, and the vested portion may be exercised until the earlier of
(a) the third (3rd) anniversary of your Retirement, or (b) the Expiration Date.
For purposes of this Agreement, “Retirement” means termination by you of
employment at or after age 55 other than, if applicable to you, for Good Reason
(as described below) following a Change in Control (as defined in the Plan).

 

1



--------------------------------------------------------------------------------

5. Notwithstanding any provision in this Agreement to the contrary, in the event
a Change in Control occurs and this Option award is not assumed, converted or
replaced by the continuing entity, the Option shall vest immediately prior to
the Change in Control. In the event of a Change in Control wherein this Option
award is assumed, if a Termination of Employment (as defined in the Plan) by the
Company other than for Cause or Disability (as such terms are defined in the
Plan) occurs during the twenty-four (24) months following the Change in Control,
this Option shall vest in full immediately upon your Termination of Employment,
and the Option shall remain exercisable until the later of (a) the earlier of
the one (1) year anniversary of your Termination of Employment or the Expiration
Date; or (b) the applicable date determined under Sections 3 and 4 above. If you
are a participant in the NCR Change in Control Severance Plan, an NCR Severance
Policy or a similar arrangement that defines “Good Reason” in the context of a
resignation following a Change in Control and you terminate your employment for
Good Reason as so defined within twenty-four (24) months following a Change in
Control, this Option shall vest immediately upon your Termination of Employment,
and the Option Shares shall remain exercisable until the earlier of (a) the
Expiration Date or (b) the first anniversary of your Termination of Employment.

6. If your NCR employment is involuntarily terminated for Cause (as defined in
the Plan) at any time, this Option will automatically terminate and all
unexercised vested and unvested Option Shares will be forfeited and will not be
exercisable as of the date of such termination.

7. If you terminate your employment with NCR for any other reason, including but
not limited to reduction-in-force, this Option will automatically terminate, any
unvested Option Shares will be forfeited and the vested portion of this Option
may be exercised no later than the earlier of (a) the 59th day after the date of
termination of your employment, or (b) the Expiration Date.

8. In the event that you die after your termination of employment by NCR, but
while this Option remains exercisable, this Option may be exercised, by your
beneficiary or heir, until the one (1) year anniversary of the date of your
death, regardless of the Expiration Date.

9. By accepting this award, except to the extent that disclosure is required by
applicable law or regulation, you agree to keep this Agreement confidential and
not to disclose its contents to anyone except your attorney, your immediate
family, or your financial consultant provided such persons agree in advance to
keep such information confidential and not to disclose it to others. The Option
will be forfeited if you violate the terms of this Section 9.

10. This Option will be cancelled if the Committee determines that you engaged
in misconduct in connection with your employment with NCR.

11. This Option shall be exercised in accordance with procedures established by
the administrator of NCR’s stock option program, including broker-assisted
cashless exercises. In countries where deemed mandatory, upon exercise, the
purchase price will

 

2



--------------------------------------------------------------------------------

be paid by simultaneous sale of the Option Shares exercised, in such a manner
that NCR is not subject to taxation upon grant of the option award. Any taxes
required by law to be withheld or paid with respect to exercise of this Option
shall be deducted from the proceeds of the Option exercise. If NCR or the
administrator of the stock option program is unable to withhold required taxes
from the proceeds of the Option exercise, you or your legal representative or
beneficiary will be required to pay such amounts, and NCR may take any action
necessary to satisfy such obligation, including but not limited to withholding
cash from compensation otherwise due to you or your beneficiary, or withholding
from the Option Shares exercised such numbers of Option Shares as it, in its
sole discretion, shall determine to be required to satisfy such withholding
requirements.

12. Within a reasonable period after any vested portion of this Option is
exercised, NCR will instruct its Transfer Agent and/or third party Plan
administrator to credit you or your successor with the number of Option Shares
you exercised. Neither you nor your legal representative shall be, or have any
of the rights and privileges of, a stockholder of NCR in respect of any Shares
purchasable upon the exercise of this Option, in whole or in part, unless and
until NCR credits you with, or causes a credit to you of, such Option Shares.

13. This Option is not transferable by you other than by beneficiary
designation, will or the laws of descent and distribution, and during your
lifetime this Option may be exercised only by you or your guardian or legal
representative.

14. You may designate one or more beneficiaries to receive all or part of this
Option in case of your death, and you may change or revoke such designation at
any time. In the event of your death, any portion of this Option that is subject
to such a designation will be distributed to such beneficiary or beneficiaries
in accordance with this Agreement. Any other portion of this Option not
designated by you shall be distributable to your estate. If there is any
question as to the legal right of any beneficiary to receive a distribution
hereunder, the Option Shares in question may be purchased by and distributed to
your estate, in which event NCR shall have no further liability to anyone with
respect to such Option Shares.

15. In exchange for this Option, you agree that during your employment with NCR
and for a period of twelve (12) months after termination of your NCR employment
(or if applicable law mandates a maximum time that is shorter than twelve
months, then for a period of time equal to that shorter maximum period),
regardless of the reason for termination, you will not, without the prior
written consent of the Chief Executive Officer of NCR, (1) render services
directly or indirectly to, or become employed by, any Competing Organization (as
defined in this Section 15) to the extent such services or employment involves
the development, manufacture, marketing, advertising, sale or servicing of any
product, process, system or service which is the same or similar to, or competes
with, a product, process, system or service manufactured, sold, serviced or
otherwise provided by NCR to its customers and upon which you worked or in which
you participated during the last two (2) years of your NCR employment;
(2) directly or indirectly recruit, hire, solicit or induce, or attempt to
induce, any exempt employee of NCR to terminate his or her employment with NCR
or otherwise cease his or her

 

3



--------------------------------------------------------------------------------

relationship with NCR; or (3) solicit the business of any firm or company with
which you worked during the preceding two (2) years while employed by NCR,
including customers of NCR. If you breach the terms of this Section 15, you
agree that in addition to any liability you may have for damages arising from
such breach, this Option will be immediately cancelled, all vested and
unexercised Option Shares shall be forfeited, and you will pay to NCR the
difference between the exercise price and the Fair Market Value on the date of
exercise of any Option Shares received in connection with the exercise of this
Option on or after the date which is twelve (12) months prior to the date of the
breach.

As used in this Section 15, “Competing Organization” means an organization
identified as a Competing Organization by the Chief Executive Officer of NCR at
the beginning of the year in which your employment with NCR terminates, and any
other person or organization which is engaged in or about to become engaged in
research on or development, production, marketing, leasing, selling or servicing
of a product, process, system or service which is the same or similar to or
competes with a product, process, system or service manufactured, sold, serviced
or otherwise provided by NCR to its customers. The list of Competing
Organizations identified by the Chief Executive Officer is maintained by the NCR
Law Department.

16. By accepting this Option, you agree that, where permitted by local law, any
controversy or claim arising out of or related to your employment relationship
with NCR shall be resolved by arbitration. If you are employed in the United
States, the arbitration shall be pursuant to the NCR dispute resolution policy
and the then current rules of the American Arbitration Association and shall be
held in Dayton, Ohio. If you are employed outside the United States, where
permitted by local law, the arbitration shall be conducted in the regional
headquarters city of the business unit in which you work. The arbitration shall
be held before a single arbitrator who is an attorney knowledgeable in
employment law. The arbitrator’s decision and award shall be final and binding
and may be entered in any court having jurisdiction. For arbitrations held in
the United States, issues of arbitrability shall be determined in accordance
with the federal substantive and procedural laws relating to arbitration; all
other aspects shall be interpreted in accordance with the laws of the State of
Ohio. Each party shall bear its own attorney’s fees associated with the
arbitration and other costs and expenses of the arbitration shall be borne as
provided by the rules of the American Arbitration Association for an arbitration
held in the United States, or similar applicable rules for an arbitration held
outside the United States.

Notwithstanding the preceding subparagraph, you acknowledge that if you breach
Section 15, NCR will sustain irreparable injury and will not have an adequate
remedy at law. As a result, you agree that in the event of your breach of
Section 15 NCR may, in addition to any other remedies available to it, bring an
action in a court of competent jurisdiction for equitable relief to preserve the
status quo pending appointment of an arbitrator and completion of an
arbitration. You stipulate to the exclusive jurisdiction and venue of the state
and federal courts located in Montgomery County, Ohio, the location from which
NCR’s Option program is administered, for any such proceedings

 

4



--------------------------------------------------------------------------------

17. The provisions of this Agreement are severable. If any provision of this
Agreement is held to be unenforceable or invalid by a court or other tribunal of
competent jurisdiction (including an arbitration tribunal), it shall be severed
and shall not affect any other part of this Agreement, which will be enforced as
permitted by law.

18. The terms of this Option as evidenced by this Agreement may be amended by
the NCR Board of Directors or the Committee at any time.

19. In the event of a conflict between the terms and conditions of this
Agreement and the terms and conditions of the Plan, the terms and conditions of
the Plan shall prevail, except that with respect to matters involving choice of
law the terms and conditions of Section 16 of this Agreement shall prevail.

 

5